Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 26th, 2022 does not place the application in condition for allowance.
The rejections over Jung et al. are maintained. 
The rejections over Lee et al. are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 10, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2018/0337348 A1).

In view of Claim 1, Jung et al. discloses a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0038): wherein
L1, can both be a single bond when a1, a2 are 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0040) and L11 can be a C5-C60 carbocyclic group (Paragraph 0042), 
R11 is selected from a phenyl group, a naphthyl group or a biphenyl group (L1 – Paragraph 0041);
The substituent of R11 is selected from a dibenzofuranyl group or a dibenzothiophenyl group (See Annotated Jung et al. Chemical Formula 1-1, below – X1 & Paragraph 0010);
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited),
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 7, Right Column, 6th compound recited).
L2 in this occurrence is a C5-C60 carbocyclic group e.g., the phenyl attached to Formula 2-4.
Annotated Jung et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    569
    670
    media_image1.png
    Greyscale

	In view of Claim 2, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that L1, and L11 can be a single bond (See Annotated Jung et al. Chemical Formula 1, above), while L2 in this occurrence is a C5-C60 carbocyclic group e.g., the phenyl attached to Formula 2-4.

	In view of Claim 3, Jung et al. is relied upon for the reasons given above in addressing Claim 1. Jung et al. teaches that L1, and L11 can be a single bond (See Annotated Jung et al. Chemical Formula 1, above), while L2 in this occurrence is a C5-C60 carbocyclic group e.g., the phenyl attached to Formula 2-4 and a2 = 1.

In view of Claim 6, as best understood by the Examiner, Jung et al. is relied upon for the reasons given above in addressing Claim 1. Jung et al. teaches that Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited); Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 7, Right Column, 6th compound recited).

	In view of Claim 10, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited); Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).

	In view of Claim 11, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that Ar1 is selected from formula 2-1(1) (Page 7, Left Column, 4th compound recited) and Ar2 is selected from 

	In view of Claim 12, Jung et al. is relied upon for the reasons given above in addressing Claim 1. Jung et al. teaches that R12 can be hydrogen (Page 7, Left Column, 4th compound recited & Page 6, Right Column, 7th and 11th compound recited).

	In view of Claim 13, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that the heterocyclic compound comprises three carbazole moieties or fewer (Paragraph 0008 – Chemical Formula 1).

In view of Claim 15, Jung et al. discloses a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0038): wherein
L1, can both be a single bond when a1, a2 are 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0040) and L11 can be a C5-C60 carbocyclic group (Paragraph 0042), 
R11 is selected from a phenyl group, a naphthyl group or a biphenyl group (L1 – Paragraph 0041);
The substituent of R11 is selected from a dibenzofuranyl group or a dibenzothiophenyl group (See Annotated Jung et al. Chemical Formula 1-1, below – X1 & Paragraph 0010);
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited),
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 7, Right Column, 6th compound recited).
L2 in this occurrence is a C5-C60 carbocyclic group e.g., the phenyl attached to Formula 2-4.
Annotated Jung et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    569
    670
    media_image1.png
    Greyscale



	In view of Claim 17, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. discloses a light emitting material (Paragraph 0002).

	In view of Claim 18, Jung et al. is relied upon for the reasons given above in addressing Claim 15.  Jung et al. teaches the composition further comprises a solvent (Paragraph 0123).

In view of Claim 19, Jung et al. teaches an organic light emitting device (Figure 1) comprising a first electrode and a second electrode and an organic layer disposed between the first and second electrode, wherein the organic layer comprises an emission layer (Figure 1, #1-4 & Paragraph 0019), wherein the organic layer comprises a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0038): wherein
L1, can both be a single bond when a1, a2 are 1 (See Annotated Jung et al. Chemical Formula 1, below & Paragraph 0040) and L11 can be a C5-C60 carbocyclic group (Paragraph 0042), 
R11 is selected from a phenyl group, a naphthyl group or a biphenyl group (L1 – Paragraph 0041);
The substituent of R11 is selected from a dibenzofuranyl group or a dibenzothiophenyl group (See Annotated Jung et al. Chemical Formula 1-1, below – X1 & Paragraph 0010);
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited),
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 7, Right Column, 6th compound recited).
L2 in this occurrence is a C5-C60 carbocyclic group e.g., the phenyl attached to Formula 2-4.
Annotated Jung et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    569
    670
    media_image1.png
    Greyscale

	In view of Claim 20, Jung et al. is relied upon for the reasons given above in addressing Claim 19.  Jung et al. teaches the organic layer further comprises a light-emitting material and the light-emitting material emits light from triplet excitons (Paragraph 0108 – phosphorescence corresponds to triplet excitons).


Claims 1-3, 12-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2020/0176689 A1).

In view of Claim 1, Jung et al. teaches a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below), where L1 and L2 are represented by a single bond, a substituted or unsubstituted C3-C60 carbocyclic group, and a substituted or unsubstituted C2-C60 heterocyclic group (Abstract), L11 is a single bond (See Annotated Jung et al. Chemical Formula 1, below), Ar1 is represented by Formula 2-4 (See Annotated Jung et al. Chemical Formula 1, below – Y & Paragraph 0015), and Ar2 is represented by Formula 2-6 (See Annotated Jung et al. Chemical Formula 1, below), where X7 is represented by C(R12), wherein R12 is represented by a unsubstituted C1-C60 heteroaryl group (See Annotated Jung et al. Chemical Formula 1, below).
Annotated Jung et al. Chemical Formula 1

    PNG
    media_image2.png
    744
    785
    media_image2.png
    Greyscale


	In view of Claim 2, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches L1 and L2 are represented by a single bond, a substituted or unsubstituted C3-C60 carbocyclic group, and a substituted or unsubstituted C2-C60 heterocyclic group (Abstract), L11 is a single bond (See Annotated Jung et al. Chemical Formula 1, above).

	In view of Claim 3, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches a1, a2, and a11 are 1 (See Annotated Jung et al. Chemical Formula 1, above).

	In view of Claim 12, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches R11 is represented by a phenyl (Paragraph 0073) and R12 is represented by a carbazolyl group (See Annotated Jung et al. Chemical Formula 1, above).

	In view of Claim 13, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches the heterocyclic compound comprises three carbazole moieties or fewer (See Annotated Jung et al. Chemical Formula 1, above).

In view of Claim 15, Jung et al. teaches a composition (Paragraph 0010) comprising a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below), where L1 and L2 are represented by a single bond, a substituted or unsubstituted C3-C60 carbocyclic group, and a substituted or unsubstituted C2-C60 heterocyclic group (Abstract), L11 is a single bond (See Annotated Jung et al. Chemical Formula 1, below), Ar1 is represented by Formula 2-4 (See Annotated Jung et al. Chemical Formula 1, below – Y & Paragraph 0015), and Ar2 is represented by Formula 2-6 (See Annotated Jung et al. Chemical Formula 1, below), where X7 is represented by C(R12), wherein R12 is represented by a unsubstituted C1-C60 heteroaryl group (See Annotated Jung et al. Chemical Formula 1, below).
Annotated Jung et al. Chemical Formula 1

    PNG
    media_image2.png
    744
    785
    media_image2.png
    Greyscale


	
	In view of Claim 17, Jung et al. is relied upon for the reasons given above in addressing Claim 15.  Jung et al. teaches a light-emitting material (Paragraph 0017 & 0077).

	In view of Claim 18, Jung et al. is relied upon for the reasons given above in addressing Claim 15.  Jung et al. teaches a solvent (Paragraph 0207).

In view of Claim 19, Jung et al. teaches a first electrode, a second electrode and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer, and wherein the organic layer comprises a heterocyclic compound represented by Formula 1 (See Annotated Jung et al. Chemical Formula 1, below), where L1 and L2 are represented by a single bond, a substituted or unsubstituted C3-C60 carbocyclic group, and a substituted or unsubstituted C2-C60 heterocyclic group (Abstract), L11 is a single bond (See Annotated Jung et al. Chemical Formula 1, below), Ar1 is represented by Formula 2-4 (See Annotated Jung et al. Chemical Formula 1, below – Y & Paragraph 0015), and Ar2 is represented by Formula 2-6 (See Annotated Jung et al. Chemical Formula 1, below), where X7 is represented by C(R12), wherein R12 is represented by a unsubstituted C1-C60 heteroaryl group (See Annotated Jung et al. Chemical Formula 1, below).
Annotated Jung et al. Chemical Formula 1

    PNG
    media_image2.png
    744
    785
    media_image2.png
    Greyscale


	In view of Claim 20, Jung et al. is relied upon for the reasons given above in addressing Claim 19.  Jung et al. teaches the organic layer further comprises a light-emitting material and the light-emitting material emits light from triplet excitons (Paragraph 0116 – phosphorescence corresponds to triplet excitons).


Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2015/0171340 A1).

In view of Claim 21, Lee et al. teaches a heterocyclic compound represented by Formula 1 (See Annotated Lee et al. Formula 1A-1, below), wherein L1, L2 and L11 are single bonds, wherein a1-a2 and a11 are 1, Ar1 is represented by Formula 2-2, and Ar2 is represented by Formula 2-6 and R11is a C6-C60 aryl or heteroaryl group wherein X1-X8 and Y11-Y14 are carbon atoms with an associated hydrogen atoms (See Annotated Lee et al. Formula 1A-1, below).
Annotated Lee et al. Formula 1A-1


    PNG
    media_image3.png
    570
    902
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0176689 A1) in view of Sannomiya et al. (US 2015/0041785 A1).

In view of Claim 16, Jung et al. is relied upon for the reasons given above in addressing Claim 15. Jung et al. teaches the composition can further comprise a carbazole derivative (Paragraph 0120).
	Sannomiya et al. teaches a first compound represented by Formula 5 (CBP) that plays a critical role in order to obtain high luminous efficiency (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a first compound represented by Formula 5 as disclosed by Sannomiya et al. in Jung et al. composition for the advantage of having a composition that can obtain high luminous efficiency.



Response to Arguments
	Applicant argues (in respect to Jung et al.) that the substituted R11  groups of Claim 1 do not include dibenzofuran or dibenzothiophene.  The Examiner respectfully points out to Applicant that Claim 1 does include that when R11 is substituted it can be selected from a phenyl group, a naphthyl group or a biphenyl and that this group may be substituted with a dibenzofuranyl group or a dibenzothiophenyl group.  Accordingly, this argument is unpersuasive.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726